internal_revenue_service number release date index number 468b -------------------------- ------------------------------------------------------------ ---------- ------------------------------ -------------------------------------------------- ---------------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------------------- id no --------- ---------- telephone number ---------------------- refer reply to cc ita b06 plr-130434-16 date date legend parent subsidiary subsidiary subsidiary subsidiary date date date products x year state y ------------------------------ ----------------------------- ------------------------------------------------ ------------------------------------------------------------ ------------------------------------------ ------------------ ---------------------- ------------------- ----------------------------- ------------- ------- -------------- ---------------- plr-130434-16 dear ------------------- this letter responds to your letter postmarked date requesting certain rulings concerning the application of various sections of the internal_revenue_code to parent subsidiary subsidiary subsidiary subsidiary collectively taxpayers and a_trust trust you have requested the following rulings that the trust will constitute a qualified_settlement_fund under sec_1_468b-1 certain transfers made by taxpayers to the trust as contemplated by a joint plan_of_reorganization will be deductible by taxpayers in the year of payment under sec_162 and sec_461 facts parent designs develops manufactures and markets proprietary engineered industrial products parent is the ultimate parent of a group of subsidiary companies through which all of its business operations are conducted and that join in the filing of a consolidated federal_income_tax return parent uses an accrual_method of accounting and has a taxable_year that ends on december parent has a single wholly-owned direct subsidiary subsidiary subsidiary operates numerous businesses through internal divisions or groups as well as through its own subsidiary entities subsidiary and subsidiary are both direct wholly-owned subsidiaries of subsidiary and subsidiary is a direct wholly-owned subsidiary of subsidiary subsidiary previously operated businesses that manufactured and sold equipment with components made by other companies principally products that contained x subsidiary received thousands of personal injury claims from individuals alleging damages from their exposure to x accordingly subsidiary has thousands of such direct claims pending against it and expects to continue to receive such claims in the future subsidiary produces products some of the products previously manufactured by subsidiary contained x subsidiary has thousands of personal injury claims from individuals alleging damages from their exposure to x and anticipates thousands of such claims will be asserted against it in the future subsidiary previously distributed products some of the products previously distributed by subsidiary also contained x subsidiary received claims from plr-130434-16 thousands of individuals alleging damages caused in part by their exposure to x in year subsidiary ceased business operations and has no assets or insurance subsidiary manages the defense and resolution of x-related claims against parent and its affiliates numerous individuals who asserted x-related personal injury claims against subsidiary and subsidiary as described above also named parent subsidiary and subsidiary in their complaints alleging that these entities were also liable for injuries caused by subsidiary and subsidiary based on various theories of derivative liability including successor alter ego and veil piercing liability these derivative claims are also expected to continue to be asserted in the future on date subsidiary subsidiary and subsidiary filed voluntary petitions for relief under chapter of the bankruptcy code in the u s bankruptcy court on date parent subsidiary subsidiary and subsidiary reached a comprehensive settlement agreement with representatives for present and future x personal injury claimants comprehensive settlement on date to implement the comprehensive settlement the parties filed a joint plan_of_reorganization under chapter of the bankruptcy code plan that will permanently extinguish taxpayers’ and their affiliates’ liability for certain present and future x-related personal injury claims claims the plan provides for the creation of a state statutory trust trust for the purpose of assuming liability for receiving processing resolving and paying the claims on the effective date of the plan effective date the claims will be assumed by the trust an agreement that outlines the nature of the trust trust agreement is incorporated into the plan the sole beneficiaries of the trust will be holders of claims the plan provides that on the day immediately preceding the effective date subsidiary or subsidiary will transfer a certain amount of cash to the trust subsidiary will transfer a certain amount of cash to trust and on or before the first anniversary of the effective date of the plan subsidiary will transfer a certain amount of cash to trust additionally the plan provides that parent subsidiary and the trust will enter into an agreement funding agreement pursuant to which the trust will have the rights to purchase from subsidiary for dollar_figure shares of parent common_stock with a value of dollar_figurey sometime between the first and second anniversary of the effective date in certain circumstances the funding agreement allows for the payment of dollar_figurey in cash to the trust in lieu of selling the parent common_stock pursuant to the trust agreement all monies remaining in the trust after payment of all liabilities of the trust shall be given to one or more organization s exempt from federal_income_tax under sec_501 plr-130434-16 representations parent makes the following representations regarding the trust a the trust will be established to resolve or satisfy tort claims for damages allegedly sustained as a result of individuals’ exposure to x b the trust will be a_trust under the laws of state c the plan contains provisions for the creation of the trust which will be effective only when approved by the u s bankruptcy court and affirmed by the u s district_court and will be subject_to the continuing jurisdiction of the bankruptcy court d neither taxpayers nor any related_person will own any beneficial_interest directly or indirectly in the corpus or income of the trust e the trust will not be funded with amounts received by taxpayers from the settlement of insurance claims that are excludable from taxpayers’ gross_income furthermore the trust will not be funded with amounts that represent payments for prejudgment and or postjudgment interest f taxpayers will not have refund or reversion rights in the trust's assets or income g the funding agreement is properly treated as taxpayers’ obligation to provide cash or stock in the future as described in sec_1_468b-3 requested ruling sec_1 trust’s status as a qualified_settlement_fund parent’s first requested ruling is that the trust upon its formation will be a qualified_settlement_fund under sec_1_468b-1 for federal_income_tax purposes ordinarily the service does not issue letter rulings regarding the tax consequences of a taxpayer who is not directly involved in the request if the requested letter_ruling would not address the tax_liability of the requester see section dollar_figure of revproc_2017_1 i r b although the trust is not a party to this ruling_request the characterization of the trust as a qualified_settlement_fund affects the timing of economic_performance with respect to assets transferred by taxpayers to the trust and therefore affects the timing of taxpayers’ deductions for amounts transferred to the trust see parent’s second requested ruling below plr-130434-16 sec_468b provides in part that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax pursuant to the authority of sec_468b the secretary has published sec_1_468b-1 through 468b-5 regarding qualified settlement funds sec_1_468b-1 provides that a qualified_settlement_fund is a fund account or trust that satisfies the requirements of sec_1_468b-1 first sec_1_468b-1 requires that the fund account or trust is established pursuant to an order of or it is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continued jurisdiction of that governmental authority second sec_1_468b-1 requires that the fund account or trust is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability i under the comprehensive environmental response compensation and liability act of ii arising out of a tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling or revenue_procedure third sec_1_468b-1 provides that the fund account or trust must be a_trust under applicable state law or its assets must be otherwise segregated from other assets of the transferor and related_persons based on the facts presented and the representations provided herein the three requirements of sec_1_468b-1 will be satisfied and at that time the trust will be a qualified_settlement_fund for federal_income_tax purposes first the trust will be approved by the bankruptcy court and affirmed by the district_court and the trust will be subject_to the continuing jurisdiction of the bankruptcy court see sec_1_468b-1 second the trust will be established to resolve or satisfy tort claims brought against taxpayers for damages allegedly sustained as a result of individuals’ exposure to x see sec_1_468b-1 third the trust will be a_trust under state law see sec_1 468b- c taxpayers’ deductions for transfers to trust parent’s second requested ruling is that taxpayers may deduct the amounts transferred to the trust under sec_162 and sec_461 in the years those amounts are transferred sec_162 of the code provides the general_rule that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see also sec_1_162-1 sec_461 provides that a deduction shall be taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income plr-130434-16 sec_1_461-1 provides that under an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to the item occurs sec_461 provides that the all_events_test is met with respect to any item if all events have occurred which determine the fact of the liability and the amount of such liability can be determined with reasonable accuracy sec_1_468b-3 provides that a transferor must treat a transfer of property to a qualified_settlement_fund as a sale_or_exchange of that property for purposes of sec_1001 in computing the gain_or_loss the amount_realized by the transferor is the fair_market_value of the property on the date the transfer is made to the qualified_settlement_fund because the issuance of a transferor's debt obligation to provide services or property in the future or obligation to make a payment described in sec_1_461-4 is generally not a transfer of property by the transferor it generally does not result in gain_or_loss to the transferor under this paragraph a sec_1_468b-3 provides that except as otherwise provided in that section for purposes of sec_461 economic_performance occurs with respect to a liability described in sec_1_468b-1 determined with regard to sec_1_468b-1 and g to the extent the transferor makes a transfer to a qualified_settlement_fund to resolve or satisfy the liability section sec_1_468b-3 and b provide that economic_performance does not occur to the extent the transferor or related_person has a right to a refund or reversion of a transfer if that right is exercisable currently and without the agreement of an unrelated_person that is independent or has an adverse_interest eg the court or agency that approved the fund or the fund claimants or money or property is transferred under conditions that allow its refund or reversion by reason of the occurrence of an event that is certain to occur such as the passage of time or if restrictions on its refund or reversion are illusory sec_1_468b-1 provides that economic_performance does not occur with respect to transfers to a qualified_settlement_fund for non-allowable claims plr-130434-16 sec_1_468b-3 provides that no deduction is allowed to a transferor for a transfer to a qualified_settlement_fund to the extent the transferred amounts represent amounts received from the settlement of an insurance claim and are excludable from gross_income sec_1_468b-3 provides that economic_performance does not occur when a transferor transfers to a qualified_settlement_fund its debt or the debt of a related_person instead economic_performance occurs as the transferor or related_person makes principal payments on the debt similarly economic_performance does not occur when a transferor transfers to a qualified_settlement_fund its obligation or the obligation of a related_person to provide services or property in the future or to make a payment described in sec_1_461-4 instead economic_performance with respect to such an obligation occurs as services property or payments are provided or made to the qualified_settlement_fund or a claimant based on the facts represented the amounts transferred to the trust will be used to satisfy the claims which are liabilities described in sec_1_468b-1 these liabilities arose as a result of taxpayers’ principal business activities thus such amounts will be deductible under sec_162 as ordinary and necessary business_expenses to the extent that the all events tests under sec_1_461-1 including economic_performance are met the amounts transferred to the trust will be deductible in the taxable_year of the transfer with respect to the transfers of cash described in the plan taxpayers’ liability is fixed and determinable with reasonable accuracy and economic_performance will occur at the time the cash is transferred to the trust furthermore to the extent parent and or subsidiary transfer cash or stock to the trust pursuant to the funding agreement the liability of parent and or subsidiary liability will be fixed and determinable with reasonable accuracy and economic_performance will occur at the time the cash or stock is transferred pursuant to sec_1_468b-3 therefore we conclude that taxpayers may deduct under sec_162 the amount of cash and the value of stock transferred to the trust in the taxable_year or years of the transfers but only to the extent that i the transfers are made to resolve or satisfy a liability described in sec_1_468b-1 and ii the transferred amounts do not represent amounts received from the settlement of an insurance claim which is excludable from taxpayers’ gross_income procedural matters except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-130434-16 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to parent’s authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by parent and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely roy hirschhorn chief branch office of associate chief_counsel income_tax accounting
